Citation Nr: 1029296	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  02-01 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1954 to May 
1956.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, 
inter alia, denied service connection for residuals of a low back 
injury.      

As support for his claim, the Veteran provided testimony before 
the undersigned Veterans Law Judge at a hearing at the RO (Travel 
Board hearing) in May 2005.  The transcript of the hearing has 
been associated with the claims file and reviewed.

This case was initially before the Board in August 2005, at which 
time it remanded the appeal for further evidentiary development.  
It was again remanded in June 2009 for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

In May 2010, within 30 days of the issuance of a supplemental 
statement of the case (SSOC) in April 2010, the Veteran submitted 
additional evidence in the form of a statement, without a waiver 
of RO consideration from the Veteran.  However, review of that 
evidence reveals that it is duplicative of prior assertions made 
by the Veteran concerning the issue currently on appeal, such 
that a remand to the RO for preparation of another SSOC is not 
required.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.800, 20.1304 
(2009).  In other words, the Board finds that this statement does 
not change the substance of the issue adjudicated below, such 
that a waiver letter or a remand for another SSOC is not 
necessary.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran has a current low back disorder. 

2.  There is probative evidence of treatment for a back injury 
during service that was acute and transitory and resolved without 
residuals.   

3.  There is probative medical evidence against a link between 
the Veteran's current low back disorder and his period of active 
military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in August 2001, March 2006, and September 2008.  
These letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Furthermore, letters dated in March 2006 and September 2008 from 
the RO further advised the Veteran that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, 
he has received all required notice in this case, such that there 
is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice, including Dingess notice, was provided after issuance of 
the initial AOJ decision in April 2000.  However, both the United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, so 
that the essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in August 
2001, March 2006, and September 2008, followed by subsequent VCAA 
and Dingess notice in March 2006 and September 2008, the RO 
readjudicated the claim in SSOCs dated in January 2009 and April 
2010.  Thus, the timing defect in the notice has been rectified.  
In any case, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki v. 
Sanders / Simmons, 129 S. Ct. 1696 (2009). 

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), VA treatment records, 
and medical records from the Social Security Administration 
(SSA).  Private treatment records also have been associated with 
the claims file.  Additionally, the RO provided the Veteran with 
a VA examination in connection with his claim on appeal.  
Further, the Veteran and his representative have submitted 
statements, including from his treating physicians, in support of 
his claim.  The Veteran also was given an opportunity to provide 
testimony at a hearing.  Thus, there is no indication that any 
additional evidence remains outstanding, and the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its August 2005 and June 2009 remands.  Specifically, in the 
August 2005 remand, the RO was to provide VCAA notice in 
compliance with 38 U.S.C.A. §§ 5103(a) and 5103A (2002); request 
the Veteran to identify all health care providers that have 
treated him for his service-connected right shoulder tendonitis 
and low back disability since September 1999 and obtain any such 
records; obtain medical records from the SSA; obtain information 
regarding the Veteran's low back injury in 1994; provide the 
Veteran with a VA examination of his low back disability to 
determine the nature, extent, and etiology of his clamed low back 
disability; and to provide the Veteran with a VA examination of 
his service-connected right shoulder tendonitis to determine the 
current nature and extent of severity of the disability.  The 
June 2009 remand directed the RO to obtain an addendum to the VA 
examination provided to the Veteran in December 2008 for an 
opinion regarding the question of whether the Veteran's low back 
disorder was related to his military service, including his in-
service injury in 1955, or whether his low back disorder was 
related to his service-connected right shoulder disorder.  The 
Board finds that the RO has complied with these instructions and 
that the VA examination report dated in December 2008 and the 
March 2010 addendum to the VA examination substantially comply 
with the remand directives in the Board's August 2005 and June 
2009 remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran contends that his current low back 
disorder resulted from an injury he sustained to his neck, 
shoulder, and back during service.  See, e.g., notice of 
disagreement (NOD) dated in August 2000, and the Veteran's 
statement dated in August 2002.

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a VA examination in December 2008 found low back pain 
secondary to degenerative disc disease and spinal stenosis.  See 
December 2008 VA examination report.  Previous VA and private 
examinations also provided various diagnoses, including spinal 
stenosis of the cervical and lumbar spine, acute lumbar spine 
sprain, lumbar radiculitis, osteoarthritis of the spine, disc 
herniation, and pseudospondylolisthesis.  See, e.g., private 
treatment records from L.Vassallo, M.D., dated in August 1996; 
and from H. Leeds, M.D., dated in March 1994; private computed 
tomography (CT) report dated in April 1999; private magnetic 
resonance imaging (MRI) report dated in May 1993: VA X-ray report 
dated in April 2002; and VA MRI reports dated in March 2003 and 
April 2004.  Thus, there is sufficient evidence of a current low 
back disorder.  Consequently, the determinative issue is whether 
the Veteran's low back disorder is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   
 
In-service, STRs show that the Veteran was treated for complaints 
of back and chest pains, and sore muscles in the right arm and 
shoulder girdle, in November 1955 after falling from a cable-
laying truck.  The Veteran testified that he was given only 
aspirin for treatment.  See Travel Board hearing transcript dated 
in May 2005.  STRs show no subsequent complaints of, or treatment 
for, back pain or back problems.  The Veteran's separation 
examination in April 1956 also noted a normal spine.  Thus, this 
back injury appeared to be acute and transitory, resolving with 
treatment.  

Post-service, VA examination reports concerning other matters 
dated in October 1957, October 1966, December 1966, and November 
1971 show no complaints of low back symptomatology.  Furthermore, 
while the Veteran asserted in a November 1966 statement that he 
injured the right side of his back in service, he did not 
indicate in the statement that he was experiencing any back 
problems related to the injury.  The first evidence of complaints 
of, and treatment for, a back problem was in April 1973, 
approximately 17 years after discharge from service.  See private 
treatment records from J. A. Barbier, M.D., dated from April 1973 
to December 1999.  In this regard, the Federal Circuit Court has 
determined that such a lapse of time is an important factor for 
consideration in deciding a service connection claim.  See Maxson 
v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  It follows, 
therefore, that the presumption of in-service incurrence for 
arthritis is inapplicable in this case.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  

Furthermore, objective medical evidence does not bear out any 
assertions regarding continuity of symptomatology.  Specifically, 
as discussed above, there is no evidence of any complaint of, or 
treatment for, a back problem until April 1973, approximately 17 
years after discharge from service.  Thus, while he is competent 
to report back pain and worsening symptoms since service, the 
Veteran's lay statements as to continuity of symptomatology are 
outweighed by the available medical evidence showing no 
complaints or objective indication of any back problems until 
almost a decade after discharge from service.  See generally Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may 
weigh the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence).  

It follows that the Board also finds no evidence of a non-chronic 
back disorder in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

Finally, as to a nexus between the Veteran's current low back 
disorder and his active military service, the medical evidence of 
record on this determinative issue includes three favorable 
medical opinions from private physicians who treated the Veteran 
and one unfavorable VA medical opinion.  In this regard, in the 
evaluation of the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  
It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v.  
Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinions, R. J. Reinhardt, M.D., opined in 
December 1999 and June 2000 that, though it is difficult to 
causally relate a 40-year-old injury to the Veteran's current 
back disorder, trauma and injuries such as the one sustained by 
the Veteran frequently initiate or accelerate the degenerative 
process.  See statements from R. J. Reinhardt, M.D., dated in 
December 1999 and June 2000.  In June 2000, another private 
physician, J. A. Barbier, M.D., submitted a statement indicating 
that the Veteran's back disorder was related to his in-service 
injury.  In this regard, the Board finds these opinions to be of 
limited probative value because it does not appear that the 
physicians were aware of the Veteran's post-service intercurrent 
back injury and back surgery in 1994.  Elkins v. Brown, 5 
Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 177 (1993) 
(highlighting doctor's failure to consider the relevant pre- and 
post-service medical history).  

In this regard, medical history provided by a Veteran and 
recorded or transcribed by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the 
Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran; the 
critical question is whether that history was accurate and 
credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, 
e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Here, it would appear that the two physicians in this case failed 
to review the medical records in their entirety, overlooking the 
fact that there was a large gap in time following service when 
the Veteran received no treatment for his back.  Moreover, these 
physicians failed to account for the Veteran's work-related back 
injury and subsequent laminectomy in 1994, and how the injury and 
surgery may be related to the Veteran's current low back 
disorder.  These medical nexus opinions appeared to be based 
entirely on the Veteran's reported history, which did not seem 
complete or accurate. 

As to the unfavorable VA opinion, the Veteran was provided a VA 
examination of his back in December 2008 to determine the nature 
and etiology of his back disorder.  In providing this medical 
opinion, the VA examiner performed a thorough review of the 
Veteran's STRs, post-service treatment records, and an 
examination of his back.  The VA examiner noted the Veteran's 
laminectomy in 1994 and emphasized that spinal stenosis is 
congenital, thus concluding that the Veteran's current low back 
disability is not due to, or aggravated by, service.  See 
December 2008 VA examination report.  In March 2010, the same VA 
examiner provided an addendum to the December 2008 VA examination 
report.  In the March 2010 addendum, the VA examiner noted the 
Veteran's November 1955 injury to his right arm, right shoulder, 
and muscles.  The Veteran was given a pain medication and given 
light duty for two days.  His separation examination dated in 
April 1956 revealed no spinal abnormalities.  Thereafter, a VA 
examination report in October 1966 made no mention of a back 
injury.  Furthermore, the VA examiner noted, during a medical 
examination in April 1994, the Veteran made no mention of any 
previous back injuries.  In reports from the SSA, the Veteran 
reported that he worked until 1994, when he could no longer work 
due to back trouble.  At the time of the report, the Veteran 
indicated he injured his back moving furniture in March 1994.  A 
medical report from K. Blum, M.D., dated in March 1999 stated 
that the Veteran reported having no trouble with his back until 
1994.  Thus, the VA examiner concluded that the Veteran's current 
back disorder is not caused by, a result of, or related to his 
service-connected right shoulder disability or his in-service 
injury in November 1955.  See addendum to VA examination report 
dated in March 2010.

Thus, the Board finds that the December 2008 and March 2010 VA 
medical nexus opinions are entitled to great probative weight as 
these opinions were provided after a detailed review of the 
Veteran's entire medical history and take into account the 
Veteran's post-service intercurrent back injury and surgery.  

Furthermore, the Board notes the Veteran also has been 
inconsistent in his reports regarding the onset of his back 
problems and regarding his post-service intercurrent back 
injuries and treatment.  Specifically, in receiving treatment for 
his back from private physicians in the 1990s, the Veteran never 
made mention of his in-service injury as the cause for his back 
problems.  Rather, during these visits, the Veteran tied his back 
problems to a work-related injury he sustained in 1994.  See, 
e.g., private treatment records from D. Novak, M.D., dated in 
March 1999 and June 1999.  However, during a visit to the VA 
medical center (VAMC) in July 2003, he reported his back problems 
as beginning in 1998 or 1999.  Further, he suffered from a work-
related injury in 1994, which he reported to his private 
physicians as the onset of his problems and which he failed to 
report during visits to the VAMC.  He also reported being 
involved in a motor vehicle accident in July 2002.  See VA 
treatment record dated in April 2003.  These inconsistent reports 
of date of onset and post-service back injuries and surgery 
provide evidence against a link between the Veteran's current low 
back disorder and his military service.  They also provide 
evidence of an intercurrent cause for his current low back 
disorder under 38 C.F.R. § 3.303(b).    

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's low 
back disorder claim as they reveal a back disorder that began 
years after service with no connection to service, with 
additional evidence of a post-service intercurrent cause for his 
low back disorder. 
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced worsening pain in his back over 
time and received treatment for back pain, he is not competent to 
render an opinion as to the medical etiology of his current back 
disorder, absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 
1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18.  





ORDER

Service connection for a low back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


